STATE OF MICHIGAN

                           COURT OF APPEALS



In re LUCCUS PAYNE STILLER, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 13, 2017
               Petitioner-Appellee,

v                                                                  No. 330569
                                                                   Oakland Circuit Court
LUCCUS PAYNE STILLER,                                              Juvenile Division
                                                                   LC No. 2013-805550-DL
               Respondent-Appellant.


Before: JANSEN, P.J., and MURPHY and BORRELLO, JJ.

PER CURIAM.

        Respondent appeals as of right the order of disposition placing him on probation and
requiring him to tour the Oakland County Jail, graduate from high school, complete assigned
community service work or obtain part-time employment, and attend “Judge Grant’s Criminal
Call.” Respondent entered a plea of admission to possession of tobacco by a minor, MCL
722.642(1)(b), and following an adjudication, the trial court found respondent responsible for
possession of a weapon in a weapon free school zone, MCL 750.237a(4). We affirm.

       Respondent contends that the prosecution failed to present sufficient evidence to support
his conviction of possession of a weapon in a weapon free school zone. We disagree.

        Challenges to the sufficiency of the evidence are reviewed de novo. People v Solloway,
316 Mich. App. 174, 180; 891 NW2d 255 (2016). “In examining the sufficiency of the evidence,
this Court reviews the evidence in a light most favorable to the prosecutor to determine whether
any trier of fact could find the essential elements of the crime were proven beyond a reasonable
doubt.” People v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012) (quotation marks and citation
omitted). “[C]ircumstantial evidence and all reasonable inferences drawn therefrom can
constitute satisfactory proof of the crime.” Solloway, 316 Mich. App. at 181. “[I]t is for the trier
of fact, not the appellate court, to determine what inferences may be fairly drawn from the
evidence and to determine the weight to be accorded those inferences.” People v Hardiman, 466
Mich. 417, 428; 646 NW2d 158 (2002). This Court does not interfere with the factfinder’s
determinations regarding the weight of the evidence and the credibility of the witnesses. People
v Unger, 278 Mich. App. 210, 222; 749 NW2d 272 (2008).

                                               -1-
        MCL 750.237a(4) states, in relevant part, “an individual who possesses a weapon in a
weapon free school zone is guilty of a misdemeanor.” The definition of “weapon free school
zone” includes school property. MCL 750.237a(6)(e). Possession of a weapon can be either
actual or constructive. People v Minch, 493 Mich. 87, 91; 825 NW2d 560 (2012). “Actual
possession exists when an individual knowingly has direct physical control over a thing at a
given time, and constructive possession exists when a person does not have physical possession
but instead knowingly has the power and the intention at a given time to exercise dominion and
control over an object, either directly or through others.” People v Flick, 487 Mich. 1, 15; 790
NW2d 295 (2010), quoting United States v Hunter, 558 F3d 495, 504 (CA 6, 2009). “Dominion
or control over the object need not be exclusive.” Flick, 487 Mich. at 14. This Court has
described constructive possession of an article as when “there is proximity to the article together
with indicia of control.” Id., quoting People v Hill, 433 Mich. 464, 470; 446 NW2d 140 (1989).

       It is undisputed that respondent’s backpack and the knife it contained were within a
weapon-free school zone. On appeal, respondent argues that (1) he did not “possess” a weapon
because he had no knowledge of the knife inside his backpack, and (2) the prosecution did not
prove beyond a reasonable doubt that the length of the knife blade was more than 3 inches.
Respondent’s arguments are unpersuasive.

        The trial court indicated that its finding of guilt rested substantially on the testimony of
John Bennink, a behavior interventionist for respondent’s school, and CL, one of respondent’s
classmates. According to CL, respondent was present when a knife belonging to CL’s brother
went missing. Later, after Bennink discovered respondent smoking in the boy’s restroom, he
asked respondent if there was anything “illegal” in respondent’s backpack. Respondent did not
specifically mention a knife. However, he stated that there was something “metal” in his
backpack that someone else had put there two days prior. Bennink removed respondent’s
backpack from respondent’s school locker and discovered a knife inside. Nothing in the record
suggests that anyone other than respondent had access to respondent’s locker or his backpack.
The fact that the knife was inside respondent’s backpack is evidence of respondent’s power and
intention to exercise control over the weapon. Respondent admitted that the knife had been
present in his backpack for two days by the time Bennink found it. It would be reasonable to
infer, based on the passage of time and the fact that respondent identified a “metal” object in his
backpack, that respondent knew the knife was inside. Relying on CL’s testimony, the trial court
concluded that respondent had taken the knife from the woods and placed it into his backpack:

       It’s clear from [CL’s] testimony that you were with him when he had his brother’s
       knife in the woods and that he was missing that knife. In fact he testified his
       brother was upset with him because his knife was missing. It’s clear his knife was
       missing and it’s clear you had it in your locker.

Although there is some evidence to support the inference that one of respondent’s classmates put
the knife in respondent’s backpack, this Court must review the evidence in a light most favorable
to the prosecution and draw its inferences in support of the verdict. The testimony presented was
sufficient to support the inference that respondent had knowledge of the weapon he possessed.

      Respondent has presented no authority to support his assertion that to qualify as a
“weapon” under MCL 750.237a, the knife found in his backpack needed to be more than 3

                                                -2-
inches long. We could therefore consider the argument abandoned. People v Huffman, 266
Mich. App. 354, 371; 702 NW2d 621 (2005). However, we note that MCL 750.237a does not
define the term “weapon,” and states only that “ ‘[w]eapon’ includes, but is not limited to, a
pneumatic gun.” MCL 750.237a(6)(d). “Nothing should be read into a statute that is not within
the manifest intent of the Legislature as indicated by the act itself.” In re Hutchinson, 278 Mich
App 108, 110; 748 NW2d 604 (2008). “Unless defined in the statute, every word or phrase of a
statute should be accorded its plain and ordinary meaning.” Id. The Legislature’s use of the
term “weapon” in MCL 750.237a, rather than “dangerous weapon,” as it uses elsewhere in the
penal code,1 indicates that the omission was purposeful. In re AJR, 300 Mich. App. 597, 601; 834
NW2d 904 (2013) (“[T]his Court may not ignore the omission of a term from one section of a
statute when that term is used in another section of the statute.”). For purposes of MCL
750.237a, “weapon” must be given its plain and ordinary meaning. Nothing in the language of
MCL 750.237a requires that for a knife to be a weapon, it must be 3 inches long. We decline to
read any such limitation into the statute.

         Respondent refers us to a section of the Revised School Code, MCL 380.1 et seq., which
states that “[a]s used in this section, ‘dangerous weapon’ means a firearm, dagger, dirk, stiletto,
knife with a blade over 3 inches in length, pocket knife opened by a mechanical device, iron bar,
or brass knuckles.” MCL 380.1313(4). But by its plain language, the application of that
definition is clearly limited to MCL 380.1313, a statute that allows a school official to take
certain actions upon discovery of a “dangerous weapon” in the possession of a pupil. Not only is
respondent’s definition found within a statutory scheme independent of the one containing the
charged offense, it employs the phrase “dangerous weapon,” rather than “weapon.” These
statutes operate independently, though congruently. That a knife fewer than 3 inches in length
fails to meet the definition of “dangerous weapon” under MCL 380.1313 does not automatically
preclude it from consideration as a weapon under MCL 750.237a.

       Regardless, the trial court made an explicit finding regarding the length of the knife.
Bennink testified that during his search, he found a knife with “longer than [a] three-inch blade.”
In rendering its conclusions, the trial court stated, “I do find [the knife] was over a three inch
blade based on [Bennink’s] credible testimony that the knife was longer than a three inch blade.”
Again, this Court does not interfere with the trier of fact’s determination of witness credibility.
The testimony supported the trial court’s findings in this regard. We therefore find that sufficient
evidence was presented to support the trial court’s adjudication of guilt on the charge of
possession of a weapon in a weapon free school zone.




1
  For example, a person violates MCL 750.227(1) when he carries “a dagger, dirk, stiletto, a
double-edged nonfolding stabbing instrument of any length, or any other dangerous weapon,” in
a concealed manner. (Emphasis added.)


                                                -3-
Affirmed.



                  /s/ Kathleen Jansen
                  /s/ William B. Murphy
                  /s/ Stephen L. Borrello




            -4-